     Case 3:18-cv-02000-AJB-AHG Document 106 Filed 01/13/21 PageID.929 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HELIX ENVIRONMENTAL                               Case No.: 3:18-cv-02000-AJB-AHG
      PLANNING, INC. a California
12
      corporation,                                      ORDER DENYING WITHOUT
13                                     Plaintiff,       PREJUDICE PLAINTIFF’S MOTION
                                                        TO SEAL
14    v.
15    HELIX ENVIRONMENTAL AND                           (Doc. No. 94.)
      STRATEGIC SOLUTIONS, a California
16
      corporation; and IVAN DEAN MYERS,
17    an individual.,
                                 Defendant.
18
19          Before the Court is Plaintiff Helix Environmental Planning, Inc.’s (“Plaintiff”)
20    motion to seal Exhibit B to the November 17, 2020 Declaration of Gary L. Eastman. (Doc.
21    No. 94.) Exhibit B is a confidential settlement agreement filed in connection with
22    Plaintiff’s motion to enforce settlement agreement. (Id.) There is no opposition to
23    Plaintiff’s motion to seal. For the reasons set forth below, the Court DENIES WITHOUT
24    PREJUDICE Plaintiff’s motion.
25    I.    LEGAL STANDARD
26          The Court recognizes a “general right to inspect and copy public records and
27    documents, including judicial records and documents,” Nixon v. Warner Commc’ns, Inc.,
28
                                                    1
                                                                            3:18-cv-02000-AJB-AHG
     Case 3:18-cv-02000-AJB-AHG Document 106 Filed 01/13/21 PageID.930 Page 2 of 4



1     435 U.S. 589, 597, n.7 (1978), and a strong presumption of public access to the court’s
2     files, Kamakana v. City & Cnty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Where
3     the moving party seeks to seal a dispositive motion and any attached documents, the
4     presumption in favor of disclosure may be overcome if the moving party presents a
5     “compelling reason” to seal. Kamakana, 447 F.3d at 1179. On the other hand, there is a
6     weaker public interest in non-dispositive materials; accordingly, where the moving party
7     seeks to seal documents filed in connection with a non-dispositive motion, the moving
8     party need only show “good cause.” See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678
9     (9th Cir. 2010).
10          The “compelling reasons” standard applies to the motion to enforce settlement
11    agreement because granting that motion would “serve as a substitute for trial” and dispose
12    of this proceeding. See Foltz v. State Farm Mutual Auto. Ins. Co., 331 F.3d 1122, 1135–36
13    (9th Cir. 2003); Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1098 (9th Cir.
14    2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016)
15    (rejecting argument that compelling reasons standard applies only to motions that are
16    “literally dispositive,” and finding it also applies to motions that go “to the heart of the
17    case,” or that are “more than tangentially related to the underlying cause of action”).
18          In general, a “compelling reason” is sufficient to outweigh the public’s interest in
19    disclosure and to justify sealing a court record when the court files might become a vehicle
20    for improper purposes, such as the use of records to gratify private spite, promote public
21    scandal, circulate libelous statements, or release trade secrets. See Kamakana, 447 F.3d at
22    1179 (citing Nixon, 435 U.S. at 598); see also Pintos, 605 F.3d at 679 n.6. That the
23    production of records may lead to a litigant’s embarrassment, incrimination, or exposure
24    to further litigation will not, without more, compel the court to seal its records. See
25    Kamakana, 447 F.3d at 1179 (citing Foltz, 331 F.3d at 1135).
26    II.   DISCUSSION
27          Plaintiff fails to specifically address how the terms of the settlement agreement
28
                                                   2
                                                                               3:18-cv-02000-AJB-AHG
     Case 3:18-cv-02000-AJB-AHG Document 106 Filed 01/13/21 PageID.931 Page 3 of 4



1     meets the standards for sealing. See Kamakana, 447 F. 3d at 1179; see also Apple, Inc. v.
2     Samsung Elecs. Co., 2012 WL 59886570, at *1 (N.D. Ca. Nov. 29, 2012). While courts in
3     the Ninth Circuit have accepted private confidentiality agreements as “good cause”
4     justification for sealing non-dispositive motions and ancillary documents, see, e.g.,
5     Skokomish Indian Tribe v. Goldmark, No. C13-5071JLR, 2013 WL 6086075, at *2 (W.D.
6     Wash. Nov. 19, 2013), the mere fact that the parties’ settlement agreement may contain a
7     confidentiality provision, without more, does not constitute a compelling reason to seal the
8     information. See Foltz, 331 F.3d at 1137–38; see also Select Portfolio Servicing v.
9     Valentino, No. C 12–0334 SI, 2013 WL 1800039, at *3 (N.D. Cal. Apr. 29, 2013) (“That
10    [the parties] agreed among themselves to keep the settlement details private, without more,
11    is no reason to shield the information from . . . the public at large.”). The Court thus finds
12    this basis insufficient to justify sealing alone.
13    III.   CONCLUSION
14           Plaintiff’s conclusory statement that the agreement contains a confidentiality clause,
15    without more, does not “rise to the level of ‘compelling reasons’ sufficiently specific to bar
16    the public access to the documents.” Kamakana, 447 F.3d at 1178; see also Scientific
17    Games Corporation v. AGS LLC, 2017 WL 1228412, at *2 (D. Nev. April 3, 2017).
18    Further, Plaintiff fails to demonstrate that the request to seal is narrowly tailored and fails
19    to address whether redaction, rather than sealing, is appropriate.
20           As such, the Court DENIES Plaintiff’s motion to seal WITHOUT PREJUDICE.
21    Plaintiff may file a renewed motion to seal, and proposed order, addressing the deficiencies
22    noted in this order by January 20, 2021. Exhibit B will remain temporarily sealed until a
23    determination on any renewed motion is reached.
24
25           IT IS SO ORDERED.
26    Dated: January 12, 2021
27
28
                                                      3
                                                                                 3:18-cv-02000-AJB-AHG
     Case 3:18-cv-02000-AJB-AHG Document 106 Filed 01/13/21 PageID.932 Page 4 of 4



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
                                                                     3:18-cv-02000-AJB-AHG
